                     Plaintiff,
                                               19 Civ. 9404(LAP)
                v.
                                                     ORDER
DXM CO., LTD., and
DENTAZON CORPORATION,

                     Defendants.
----------------------------------------x
LORETTA A. PRESKA, Senior United States District Judge:

     Before the Court is Defendants' motion to stay the

proceedings in this case pending parallel proceedings before the

Trademark Trial and Appeal Board ("TTAB").   That request is

denied.

     Even by the most optimistic of estimates, the TTAB

proceeding "should be decided within 21 months."    See

Defendants' Reply Memorandum of Law on Defendants' Motion to

Stay, dated February 7, 2020 [dkt no. 45] at 5.)   Plaintiff

estimates the delay at two and half years at the TTAB and

another two years for the appeal.   (See Plaintiff's Memorandum

of Law in Opposition to Defendants' Motion to Stay, dated

January 31, 2020 [dkt. no. 43] at 5.)

     In either case, the delay will result in undue prejudice to

Plaintiff.   The requested stay would deny enforcement of the

Judgment and the Settlement Agreement that the parties entered
into in 2016.    Given the prior findings of validity of Mixpac's

Candy Colored Registrations both by the United States Patent and

Trademark Office and by Judge Kaplan in Sulzer Mixpac AG v. A&N

Trading Co., et al., No. 19 Civ. 9175, dkt. no. 144 (Aug. 14,

2019), there is no reason to delay Mixpac's enforcement of its

rights, both under its Registrations and its Settlement

Agreement. Accordingly, Defendants' Motion for a Stay [dkt. no.

39] is denied.


SO ORDERED.

Dated:    New York, New York
          February 20, 2020




                               LORETTA A. PRESKA
                               Senior United States District Judge




                                  2
